DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The Examiner acknowledges the amendments of claims 1, 11, 14, 18, 28 – 29, & 31 – 32. Claim 30 has been canceled.
	In light of Applicant’s amendments, the previous rejection of claims 1, 11 – 23, & 29 under 35 U.S.C. §112(b) has been withdrawn.

Allowable Subject Matter
Claims 1 – 29 & 31 – 32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
All claims are dependent on claim 9. As discussed in the previous office action, Dawes et al. teach may be composed of one or more of sebacic acid (sebacate), adipic acid (adipate), azeleic acid (azelate) and one or more of terephthalic acid, isophthalic acid in the copolyester (paragraph [0049]) and one or more diols, such as one or more of propylene glycol, butylene glycol, neopentyl glycol, diethylene glycol (paragraph [0049]).
However, Dawes et al. do not teach the specific amount of each to meet the claim requirements.
Furthermore, Hyde et al. teach a smooth surface free of pinhole type defects. However, Hyde et al. fail to teach a peelable polyester covering layer comprising the components of independent claim 9. Additionally, Roberto et al. also fail to teach a peelable polyester layer comprising the components of independent claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781